DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Witter (US 6449702).
Regarding claim 1, Witter teaches:
A graphics memory circuit comprising: first memory circuits; 	Fig. 1 shows system main memory 120 and graphics local memory 130.
a first memory controller configured to receive read requests and write requests, to retrieve data from the first memory circuit in response to the read requests, and to transfer data to the first memory circuits in response to the write requests;	Fig. 1 shows system main memory controller 118 and graphics local memory controller 116. Col. 3, lines 9-16 shows that the system main memory controller 118 and the graphics local memory controller 116 
a first memory agent circuit configured to relay the read requests from a first isochronous bridge circuit coupled to a display engine and the write requests received from a graphics engine, 	Fig. 1 shows system logical device 110 connected to display device and system I/O device140 through graphics controller 112 and system I/O interface unit 114, respectively. Col. 3, lines 1-8 shows that the system logic device includes an isochronous data stream unit 200 coupled between a graphics controller 112 and the system main memory controller 118 and the graphics local memory controller 116. The isochronous data stream unit 200 serves to deliver data from either the system main memory controller 118 or the graphics local memory controller 116 to the graphics controller 112.
wherein the read requests can include an isochronous read request; and an first isochronous interface coupled to the memory agent circuit, the isochronous interface configured to enable an isochronous transfer mode in response to the isochronous read request, 	Col. 3, lines 60-63 shows that a high priority memory access request is issued to either the system main memory controller 118 or the graphics local memory controller 116, depending on where the video display data is stored. Col. 3, line 65 – col. 4, line 4 shows that the system main memory controller 118 and the graphics local memory controller 116 assign to the high priority request from the isochronous data stream unit 200 a priority level higher than that of any other memory access request. Further, the high priority request in this example embodiment is allowed to interrupt any other memory access transaction. In this manner, the FIFO 210 is ensured of receiving data before it goes empty which would result in the FIFO 210 being unable to continue to provide valid data to the graphics controller 112.
the isochronous transfer mode configured to transfer graphic information requested by the isochronous read request at a priority higher than other read requests and the write requests received at the first memory agent circuit.	Col. 1, lines 42-45 shows that isochronous data streams are typically assigned the highest priority for arbitrating access to memory.
	
Regarding claim 2, Witter teaches:
wherein the first memory circuits and the first memory controller form a high-bandwidth memory (HBM) structure.	Col. 4, lines 15-19 shows prior art having improved memory bandwidth utilization and overall system performance.
	
Regarding claim 3, Witter teaches:
wherein the first memory circuits are coupled to the first memory controller with multiple channels.	Col. 3, lines 60-63 shows that a high priority memory access request is issued to either the system main memory controller 118 or the graphics local memory controller 116, depending on where the video display data is stored.

Regarding claim 5, Witter teaches:
wherein the first isochronous interface is configured to allow a transfer of the graphic information from the first memory circuits to the first isochronous bridge without interruption due one of the write requests from the graphics engine.	Col. 1, lines 42-45 shows that isochronous data streams are typically assigned the highest priority for arbitrating access to memory. Col. 2, lines 32-35 shows that the high priority request, on the other hand, is assigned the highest priority level by the memory controller. The high priority request is allowed to 

Regarding claim 7, Witter teaches:
including a plurality of memory blocks coupled to the display engine and to the graphics engine; and wherein a first memory block of the plurality of memory blocks includes the first memory circuits, the first memory controller, the first memory agent, the first isochronous interface, and the first isochronous bridge.	Fig. 1 shows system logical device 110 connected to display device and system I/O device140 through graphics controller 112 and system I/O interface unit 114, respectively. Col. 3, lines 1-8 shows that the system logic device includes an isochronous data stream unit 200 coupled between a graphics controller 112 and the system main memory controller 118 and the graphics local memory controller 116. The isochronous data stream unit 200 serves to deliver data from either the system main memory controller 118 or the graphics local memory controller 116 to the graphics controller 112.  Fig. 1 also shows system main memory 120 and graphics local memory 130.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claim(s) 4, 15, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witter (US 6449702) in view of Shokrollahi (US 10467177).
Regarding claim 4, Witter does not explicitly teach, but Shokrollahi teaches:
wherein a combined access speed of the multiple channels has a bandwidth of up to 128 gigabytes per second.	Col. 1, lines 59-60 shows an 8-Channel 128 GB/s High Bandwidth Memory (HBM) Stacked DRAM. Col. 2, lines 14-28 shows that the High Bandwidth Memory HBM interface was introduced in 2014 as a means of providing extremely high bandwidth and low latency interconnection of multiple Dynamic RAM (DRAM) Memory devices to a high performance processing device, such as a Graphics Processing Unit (GPU). The packaging interface specification for these memory devices was standardized as [JEDEC HBM]. As described in [Lee et al], the DRAM devices in a HBM interconnection are vertically stacked using Through-Silicon Via (TSV) connections to bring signals to a base silicon device or "base chip", which then interconnects to the GPU device.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the memory bandwidth utilization system/method of Witter for isochronous data streams with the high speed memory interface taught by Shokrollahi. The rationale for doing so would have been that use of high-bandwidth memory (HBM) interface is a known technique that one of ordinary skill in the art would be capable of applying to memory bandwidth utilization system for isochronous data streams, a known device, which would have yielded no more than the predictable result of being able to efficiently communicate and access data in the storage system.

Regarding claim 15, Witter teaches:
A graphics accelerator die comprising: a plurality of memory blocks for storing graphic information; 	Fig. 1 shows system main memory 120 and graphics local memory 130.	
a display engine configured to request and receive the graphic information from the plurality of memory blocks for transfer to a display; 	Fig. 1 shows system main memory controller 118 and graphics local memory controller 116. Col. 3, lines 9-16 shows that the system main memory controller 118 and the graphics local memory controller 116 receive data transfer requests from the host interface unit 111 and the system I/O interface unit 114, as well as from the isochronous data stream unit 200. Fig. 1 shows system logical device 110 connected to display device and system I/O device140 through graphics controller 112 and system I/O interface unit 114, respectively.	
a graphics engine configured to generate and transfer the graphic information to the plurality of memory blocks; and	Col. 3, lines 1-8 shows that the system logic device includes an isochronous data stream unit 200 coupled between a graphics controller 112 and the system main memory controller 118 and the graphics local memory controller 116. The isochronous data stream unit 200 serves to deliver data from either the system main memory controller 118 or the graphics local memory controller 116 to the graphics controller 112.	
isochronous fabric configured to arbitrate the transfer and reception of the graphic information; and 	Col. 3, lines 9-16 shows that the system main memory controller 118 and the graphics local memory controller 116 receive data transfer requests from the host interface unit 111 and the system I/O interface unit 114, as well as from the isochronous data stream unit 200. The system main memory controller 118 and the graphics local memory 
	Shokrollahi teaches a high-bandwidth, low-latency […] fabric; wherein, in a first mode, the graphic information can be received at the display engine at 85 gigabytes per sec (GBytes/sec) or faster.		Col. 1, lines 59-60 shows an 8-Channel 128 GB/s High Bandwidth Memory (HBM) Stacked DRAM. Col. 2, lines 14-28 shows that the High Bandwidth Memory HBM interface was introduced in 2014 as a means of providing extremely high bandwidth and low latency interconnection of multiple Dynamic RAM (DRAM) Memory devices to a high performance processing device, such as a Graphics Processing Unit (GPU). The packaging interface specification for these memory devices was standardized as [JEDEC HBM]. As described in [Lee et al], the DRAM devices in a HBM interconnection are vertically stacked using Through-Silicon Via (TSV) connections to bring signals to a base silicon device or "base chip", which then interconnects to the GPU device.
		
Regarding claim 16, Shokrollahi teaches:
wherein the graphic information can be received at the display engine at 128 gigabytes per sec (GBytes/sec) or faster.	Col. 1, lines 59-60 shows an 8-Channel 128 GB/s High Bandwidth Memory (HBM) Stacked DRAM. Col. 2, lines 14-28 shows that the High Bandwidth Memory HBM interface was introduced in 2014 as a means of providing extremely high bandwidth and low latency interconnection of multiple Dynamic RAM (DRAM) Memory devices to a high performance processing device, such as a Graphics Processing Unit (GPU). The packaging interface specification for these memory devices was standardized as [JEDEC HBM]. As described in [Lee et al], the DRAM devices in a HBM interconnection are vertically stacked 

Regarding claim 19, Witter teaches:
wherein each memory block of the plurality of memory blocks includes: an isochronous bridge coupled to the display engine; 	Fig. 1 shows system main memory 120 and graphics local memory 130. Fig. 1 shows system main memory controller 118 and graphics local memory controller 116. Col. 3, lines 9-16 shows that the system main memory controller 118 and the graphics local memory controller 116 receive data transfer requests from the host interface unit 111 and the system I/O interface unit 114, as well as from the isochronous data stream unit 200.
to transfer information to the memory circuits in response to the write requests; a memory agent circuit configured to relay the read requests from the isochronous bridge, and the write requests received from a graphics engine, to the HBM circuit, wherein the read requests can include an isochronous read request; and an isochronous interface coupled between the memory agent and the isochronous bridge, the isochronous interface configured to enable an isochronous transfer mode in response to the isochronous read request,	Col. 3, lines 60-63 shows that a high priority memory access request is issued to either the system main memory controller 118 or the graphics local memory controller 116, depending on where the video display data is stored. Col. 3, line 65 – col. 4, line 4 shows that the system main memory controller 118 and the graphics local memory controller 116 assign to the high priority request from the isochronous data stream unit 200 a priority level higher than that of any other memory access request. Further, the high priority request in this example embodiment is allowed to interrupt any other memory access transaction. In this manner, the FIFO 210 is ensured of 
the isochronous transfer mode configured to transfer graphic information requested by the isochronous read request at a priority higher than other read requests and higher than the write requests.	Col. 1, lines 42-45 shows that isochronous data streams are typically assigned the highest priority for arbitrating access to memory.		
Shokrollahi teaches an high-bandwidth memory (HBM) circuit including a memory controller, the memory controller configured to receive read requests and write requests, to retrieve information from the memory circuits of the HBM circuit in response to the read requests, and 		Col. 1, lines 59-60 shows an 8-Channel 128 GB/s High Bandwidth Memory (HBM) Stacked DRAM. Col. 2, lines 14-28 shows that the High Bandwidth Memory HBM interface was introduced in 2014 as a means of providing extremely high bandwidth and low latency interconnection of multiple Dynamic RAM (DRAM) Memory devices to a high performance processing device, such as a Graphics Processing Unit (GPU). The packaging interface specification for these memory devices was standardized as [JEDEC HBM]. As described in [Lee et al], the DRAM devices in a HBM interconnection are vertically stacked using Through-Silicon Via (TSV) connections to bring signals to a base silicon device or "base chip", which then interconnects to the GPU device.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witter (US 6449702) in view of Korkishko (US 2014/0281501).
Regarding claim 6, Witter does not explicitly teach, but Korkishko teaches:
including the first isochronous bridge, the first isochronous bridge configured to receive the read requests and to execute a hashing algorithm routine to determine whether to pass the read request to the first memory agent.	[0010] shows detecting an access request to a resource from an application included in a first area of a memory by a processor of the electronic apparatus, in response to the access request, executing an access control module included in a second area of the memory to calculate a hash value of the application by the processor, determining whether a record exists in the memory, the record corresponding to the hash value and identification information of the application, by executing the access control module by the processor, and allowing access to the resource by the processor when the record exists in the memory.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the memory bandwidth utilization system/method of Witter for isochronous data streams with the storage access control system/method taught by Korkishko. The motivation for doing so would have been to control access of an application to a computing asset to safely protect the computing asset, and an electronic apparatus implementing the method. This is taught by Korkishko in [0009].


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witter (US 6449702) in view of Nomura (US 5083121).
Regarding claim 8, Witter does not explicitly teach, but Nomura teaches:
wherein the plurality of memory blocks include 2N memory blocks; and wherein N is an integer number greater than 2.	Col. 2, lines 17-20 shows a dis a display memory of a 
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the memory bandwidth utilization system/method of Witter for isochronous data streams with the use of the display memory taught by Nomura. The rationale for doing so would have been that use of a memory that has 2 to the nth power storage blocks is a known technique that one of ordinary skill in the art would be capable of applying to memory bandwidth utilization system for isochronous data streams, a known device, which would have yielded no more than the predictable result of having a particular capacity to store and access data in the memory.


Claim(s) 9-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witter (US 6449702) in view of Kwak (US 2019/0138439).
Regarding claim 9, Witter teaches:
A method comprising: receiving a plurality of high priority requests for graphics information from a first display engine pipeline and a second display engine pipeline; 	Fig. 1 shows system logical device 110 connected to display device and system I/O device140 through graphics controller 112 and system I/O interface unit 114, respectively. Col. 3, lines 1-8 shows that the system logic device includes an isochronous data stream unit 200 coupled between a graphics controller 112 and the system main memory controller 118 and the graphics local memory controller 116. The isochronous data stream unit 200 serves to deliver data from either the system main memory controller 118 or the graphics local memory controller 116 to the graphics controller 112.  Col. 3, lines 60-63 shows that a high priority memory access request is 
issuing memory read requests to a isochronous router in response to one of the plurality of high priority requests; receiving the graphics information in one or more packets from the isochronous router;	Col. 3, line 65 – col. 4, line 4 shows that the system main memory controller 118 and the graphics local memory controller 116 assign to the high priority request from the isochronous data stream unit 200 a priority level higher than that of any other memory access request. Further, the high priority request in this example embodiment is allowed to interrupt any other memory access transaction. In this manner, the FIFO 210 is ensured of receiving data before it goes empty which would result in the FIFO 210 being unable to continue to provide valid data to the graphics controller 112.	
and transferring the graphics information to one of the first and second pipelines.      Col. 3, lines 1-8 shows that the system logic device includes an isochronous data stream unit 200 coupled between a graphics controller 112 and the system main memory controller 118 and the graphics local memory controller 116. The isochronous data stream unit 200 serves to deliver data from either the system main memory controller 118 or the graphics local memory controller 116 to the graphics controller 112.  			
Witter does not explicitly teach, but Kwak teaches de-packetizing the graphics information from the one or more packets	Fig. 5 and [0076] shows that the arbitration block 250 may perform a depacket operation in parallel onto packet data assigned to each of the channels. In an embodiment, the arbitration block 250 may depacketize or may perform depacketizing of the packet data to distinguish the header from the compressed data. In an embodiment, the arbitration block 250 may depacketize or may perform depacketizing of the 
merging the graphics information associated with a corresponding high priority request of the plurality of high priority requests;	[0078] shows that the compression block 230 may align and combine the decompressed data in an original data order.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the memory bandwidth utilization system/method of Witter for isochronous data streams with the system/method of operating memory taught by Kwak. The motivation for doing so would have been to efficiently store large-capacity information/data and reloading them through compressing and decompressing the large-capacity information/data. This is taught by Kwak in [0051].			
					
Regarding claim 10, Kwak teaches:
including identifying and storing an indication of each […] request	[0059] The arbitration block 250 may perform a packetization of adding header information to the compressed data 235_1 to 235_n outputted from each of the channels. The header information may include information on a corresponding channel.
Witter teaches high priority request of the plurality of high priority requests.	Fig. 3 and col. 4, lines 38-44 shows step 340 a high priority request is issued to the memory controller. In one embodiment, the high priority request is assigned an arbitration priority level higher than that of any other memory access request. Following step 340, arbitration for access to the memory device occurs at step 350.				
					
Regarding claim 11, Kwak teaches:				
wherein the merging the graphics information associated with a corresponding […] request of the plurality of […] request includes identifying the corresponding […] request using one or more of the indication.	[0059] The arbitration block 250 may perform a packetization of adding header information to the compressed data 235_1 to 235_n outputted from each of the channels. The header information may include information on a corresponding channel.
Witter teaches a corresponding high priority request of the plurality of high priority request includes identifying the corresponding high priority request	Fig. 3 and col. 4, lines 38-44 shows step 340 a high priority request is issued to the memory controller. In one embodiment, the high priority request is assigned an arbitration priority level higher than that of any other memory access request. Following step 340, arbitration for access to the memory device occurs at step 350.				
					
Regarding claim 12, Kwak teaches:						
wherein issuing the memory read requests includes packetizing the memory read requests.	[0059] The arbitration block 250 may perform a packetization of adding header information to the compressed data 235_1 to 235_n outputted from each of the channels. The header information may include information on a corresponding channel. [0076] shows that the arbitration block 250 may perform a depacket operation in parallel onto packet data assigned to each of the channels. In an embodiment, the arbitration block 250 may depacketize or may perform depacketizing of the packet data to distinguish the header from the compressed data. In an embodiment, the arbitration block 250 may depacketize or may perform depacketizing of the packet data to remove the header from the compressed data to provide compressed data without a corresponding header.

Regarding claim 14, Witter teaches:	
wherein transferring the graphics information includes transferring the graphics information to a pipeline of the first and second pipelines associated with the corresponding high priority request.	Col. 3, lines 1-8 shows that the system logic device includes an isochronous data stream unit 200 coupled between a graphics controller 112 and the system main memory controller 118 and the graphics local memory controller 116. The isochronous data stream unit 200 serves to deliver data from either the system main memory controller 118 or the graphics local memory controller 116 to the graphics controller 112.  


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witter (US 6449702) and Kwak (US 2019/0138439), further in view of Shokrollahi (US 10467177).
Regarding claim 13, the combination of Witter and Kwak does not explicitly teach, but Shokrollahi teaches:
wherein receiving the graphics information includes receiving the graphics information at a rate of up to 128 gigabytes per second.	Col. 1, lines 59-60 shows an 8-Channel 128 GB/s High Bandwidth Memory (HBM) Stacked DRAM. Col. 2, lines 14-28 shows that the High Bandwidth Memory HBM interface was introduced in 2014 as a means of providing extremely high bandwidth and low latency interconnection of multiple Dynamic RAM (DRAM) Memory devices to a high performance processing device, such as a Graphics Processing Unit (GPU). The packaging interface specification for these memory devices was standardized as [JEDEC HBM]. As described in [Lee et al], the DRAM devices in a HBM interconnection are vertically stacked 
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the memory bandwidth utilization system/method of Witter and Kwak for isochronous data streams with the high speed memory interface taught by Shokrollahi. The rationale for doing so would have been that use of high-bandwidth memory (HBM) interface is a known technique that one of ordinary skill in the art would be capable of applying to memory bandwidth utilization system for isochronous data streams, a known device, which would have yielded no more than the predictable result of being able to efficiently communicate and access data in the storage system.


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witter (US 6449702) and Shokrollahi (US 10467177), further in view of Schuette (US 8996781).
Regarding claim 17, the combination of Witter and Shokrollahi does not explicitly teach, but Schuette teaches:
including a Peripheral Component Interconnect Express (PCIe) root complex configured to couple the display engine to a host computer.	Col. 8, lines 50-56 shows a GPU 12 having a PCIe endpoint 14 and execution units 16, and a large DRAM-based local frame buffer (LFB) 18. The expansion card 10 is functionally coupled via a PCIe bus connector (interface) 26 (generally part of the expansion bus of the motherboard 20) to interface with a PCIe root complex 30 on the motherboard 20.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the memory bandwidth utilization system/method of Witter and .


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witter (US 6449702) and Shokrollahi (US 10467177), further in view of Zhan (CN 108200330).
Regarding claim 18, the combination of Witter and Shokrollahi does not explicitly teach, but Zhan teaches:
wherein the display engine is configured to provide display signaling for dual 8K monitors.	Abstract shows a dual 8K image processing method and a system.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to apply the memory bandwidth utilization system/method of Witter and Shokrollahi for isochronous data streams to producing dual 8K display content as taught by Zhan.  The rationale for doing so would have been that providing image data for dual 8K image display is a known technique that one of ordinary skill in the art would be capable of applying to memory bandwidth utilization system for isochronous data streams, a known device, which .	


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witter (US 6449702) and Shokrollahi (US 10467177), further in view of Kwak (US 2019/0138439) and Korkishko (US 2014/0281501).
Regarding claim 20, Witter teaches:
an isochronous agent configured to receive read requests from one or more pipelines of the display engine; and an isochronous router to relay the read requests to the plurality of memory blocks; and	Fig. 1 shows system logical device 110 connected to display device and system I/O device140 through graphics controller 112 and system I/O interface unit 114, respectively. Col. 3, lines 1-8 shows that the system logic device includes an isochronous data stream unit 200 coupled between a graphics controller 112 and the system main memory controller 118 and the graphics local memory controller 116. The isochronous data stream unit 200 serves to deliver data from either the system main memory controller 118 or the graphics local memory controller 116 to the graphics controller 112.  Col. 3, lines 60-63 shows that a high priority memory access request is issued to either the system main memory controller 118 or the graphics local memory controller 116, depending on where the video display data is stored.	
provide the graphic information retrieved from the plurality of memory blocks at a pipeline, of the one or more pipelines, corresponding to a respective read request using the track information	Col. 3, lines 1-8 shows that the system logic device includes an isochronous data stream unit 200 coupled between a graphics controller 112 and the system main memory controller 118 and the graphics local memory controller 116. The isochronous 
Shokrollahi teaches wherein the high-bandwidth, low- latency isochronous fabric includes: 	Col. 1, lines 59-60 shows an 8-Channel 128 GB/s High Bandwidth Memory (HBM) Stacked DRAM. Col. 2, lines 14-28 shows that the High Bandwidth Memory HBM interface was introduced in 2014 as a means of providing extremely high bandwidth and low latency interconnection of multiple Dynamic RAM (DRAM) Memory devices to a high performance processing device, such as a Graphics Processing Unit (GPU). The packaging interface specification for these memory devices was standardized as [JEDEC HBM]. As described in [Lee et al], the DRAM devices in a HBM interconnection are vertically stacked using Through-Silicon Via (TSV) connections to bring signals to a base silicon device or "base chip", which then interconnects to the GPU device.			
The combination of Witter and Shokrollahi does not explicitly teach, but Korkishko teaches wherein the isochronous agent is further configured to screen the read requests to prevent unauthorized access to secure memory, 			[0010] shows detecting an access request to a resource from an application included in a first area of a memory by a processor of the electronic apparatus, in response to the access request, executing an access control module included in a second area of the memory to calculate a hash value of the application by the processor, determining whether a record exists in the memory, the record corresponding to the hash value and identification information of the application, by executing the access control module by the processor, and allowing access to the resource by the processor when the record exists in the memory.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the memory bandwidth utilization system/method of Witter and 
The combination of Witter, Shokrollahi and Korkishko does not explicitly teach, but Kwak teaches to store tracking information about each read request into an in-flight array,      Fig. 5 and [0076] shows that the arbitration block 250 may perform a depacket operation in parallel onto packet data assigned to each of the channels. In an embodiment, the arbitration block 250 may depacketize or may perform depacketizing of the packet data to distinguish the header from the compressed data. In an embodiment, the arbitration block 250 may depacketize or may perform depacketizing of the packet data to remove the header from the compressed data to provide compressed data without a corresponding header.
to merge the retrieved graphic information for delivery to the display engine using the track information, and to 	[0078] shows that the compression block 230 may align and combine the decompressed data in an original data order.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the memory bandwidth utilization system/method of Witter, Shokrollahi and Korkishko for isochronous data streams with the system/method of operating memory taught by Kwak. The motivation for doing so would have been to efficiently store large-.
				

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Riach (US 7941645): discloses data processing in isochronous pipelined processor with deterministic control.
Aleksic (US 8924617): discloses a combined system, memory and graphic controller using a unified memory.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605.  The examiner can normally be reached on MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.